DETAILED ACTION
This is in reply to a Request for Continued Examination filed on April 13, 2022 and interviews on April 27, 2022 and April 28, 2022 regarding Application No. 15/981,569.  Claims 5-9 and 14-18 are withdrawn from further consideration as being directed to a non-elected species.  Applicants amended claims 1-3, 10-12, 19, and 20 and previously canceled claim 21.  Claims 1-20 and 22 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on April 13, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (Response After Final Office Action filed on April 4, 2022) has been entered.

The Office notes that two sets of Response After Final Office Action were filed on April 4, 2022.  The Responses appear to be similar and this is in reply to the set without the “Copied from 15981569 on 04/14/2022” footer.


Election/Restrictions
Applicants’ election without traverse of Species A (FIG. 2) in the reply filed on March 25, 2020 is acknowledged.

Claims 5-9 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on March 25, 2020.

This application is in condition for allowance except for the presence of claims 5-9 and 14-18 directed to species non-elected without traverse.  Accordingly, claims 5-9 and 14-18 have been canceled.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Authorization for the amendments was given by Applicants’ representative Sunwoo Lee (Reg. No. 43,337) on April 28, 2022.

The application has been amended as agreed to as follows:

Claims 3, 5-9, 12, and 14-18 are hereby canceled.

	1. (Currently Amended) A touch display device, comprising: 
first and second substrates facing each other and including red, green and blue sub-pixels; 
a polarizing layer on an outer surface of the first substrate; 
a pixel electrode and a common electrode in each of the red, green and blue sub-pixels on an inner surface of the first substrate, the pixel electrode and the common electrode having a same layer and a same material; 
a color filter layer on an inner surface of the second substrate; 
a touch receiving electrode between the second substrate and the color filter layer and having a bar shape; 
a wire grid polarizing layer on the color filter layer, the wire grid polarizing layer including a plurality of bars, and a touch signal applied to the wire grid polarizing layer; 
a liquid crystal layer between the first and second substrates; and 
a backlight unit disposed in close proximity to the first substrate, 
wherein the touch receiving electrode is defined and functions as a plurality of receiving electrodes, and each of the plurality of receiving electrodes has a width corresponding to at least one of the red, green and blue sub-pixels, 
wherein the wire grid polarizing layer is defined and functions as a plurality of transmitting electrodes, and each of the plurality of transmitting electrodes has a width corresponding to at least one of the red, green and blue sub-pixels, 
wherein the plurality of bars are spaced apart from each other by a first pitch, and each of the plurality of bars has a width that is the same as the first pitch, 
wherein the plurality of transmitting electrodes are spaced apart from each other by a second pitch greater than the first pitch, and no bar is disposed between two adjacent transmitting electrodes defining the second pitch, 
wherein the touch receiving electrode is disposed on the inner surface of the second substrate facing the color filter layer, and the color filter layer is disposed between the touch receiving electrode and the wire grid polarizing layer,
wherein one of the red, green and blue sub-pixels has a space that is filled with a planarizing layer without the color filter layer and the planarizing layer contacts both of the touch receiving electrode and the wire grid polarizing layer,
wherein the backlight unit emits a blue-colored light, 
wherein the color filter layer includes red and green color filter patterns corresponding to the red and green sub-pixels, respectively, 
wherein a color changing layer includes red and green color changing patterns corresponding to the red and green sub-pixels, respectively, and 
wherein the space is located in the blue sub-pixel.

10. (Currently Amended) A touch display device having first and second substrates facing each other, comprising: 
red, green and blue sub-pixels on an inner surface of the first substrate; 
a polarizing layer on an outer surface of the first substrate; 
a pixel electrode and a common electrode at each of the red, green and blue sub-pixels on an inner surface of the first substrate, the pixel electrode and the common electrode having a same layer and a same material; 
a color filter layer on an inner surface of the second substrate; 
a touch receiving electrode between the second substrate and the color filter layer and having a bar shape; 
a wire grid polarizing layer on the color filter layer and receiving a touch signal to function as a touch electrode and an in-cell polarizing plate, the wire grid polarizing layer including a plurality of bars; 
a liquid crystal layer between the first and second substrates; and 
a backlight unit disposed in close proximity to the first substrate, 
wherein the touch receiving electrode is defined and functions as a plurality of receiving electrodes, and each of the plurality of receiving electrodes has a width corresponding to at least one of the red, green and blue sub-pixels, 
wherein the wire grid polarizing layer is defined and functions as a plurality of transmitting electrodes, and each of the plurality of transmitting electrodes has a width corresponding to at least one of the red, green and blue sub-pixels, 
wherein the plurality of bars are spaced apart from each other by a first pitch, and each of the plurality of bars has a width that is the same as the first pitch, 
wherein the plurality of transmitting electrodes are spaced apart from each other by a second pitch greater than the first pitch, and no bar is disposed between two adjacent transmitting electrodes defining the second pitch,
5Application No. 15/981,569Attorney Docket No.: 085246-594851Response Under Final Office Action(F18-0178US001)wherein the touch receiving electrode is disposed on the inner surface of the second substrate facing the color filter layer, and the color filter layer is disposed between the touch receiving electrode and the wire grid polarizing layer,
wherein one of the red, green and blue sub-pixels has a space that is filled with a planarizing layer without the color filter layer and the planarizing layer contacts both of the touch receiving electrode and the wire grid polarizing layer,
wherein the backlight unit emits a blue-colored light, 
wherein the color filter layer includes red and green color filter patterns corresponding to the red and green sub-pixels, respectively, 

wherein a color changing layer includes red and green color changing patterns corresponding to the red and green sub-pixels, respectively, and 
wherein the space is located in the blue sub-pixel.

19. (Currently Amended) A method of fabricating a touch display device, comprising: 
forming a pixel electrode and a common electrode in each of red, green and blue sub-pixels on a first substrate, the pixel electrode and the common electrode having a same layer and a same material; 
forming a color filter layer on a second substrate; 
forming a touch receiving electrode between the second substrate and the color filter layer and having a bar shape; 
forming a wire grid polarizing layer on the color filter layer, the wire grid polarizing layer including a plurality of bars and a touch signal applied to the wire grid polarizing layer; 
forming a planarizing layer between the color filter layer and the wire grid polarizing layer; 
attaching the first and second substrates with each other; 
forming a liquid crystal layer between the first and second substrates; 
forming a polarizing layer on an outer surface of the first substrate; and 
disposing a backlight unit in close proximity to the first substrate, 
wherein the touch receiving electrode is defined and functions as a plurality of receiving electrodes, and each of the plurality of receiving electrodes has a width corresponding to at least one of the red, green and blue sub-pixels, 
wherein the wire grid polarizing layer is defined and functions as a plurality of transmitting electrodes, and each of the plurality of transmitting electrodes has a width corresponding to one of the red, green and blue sub-pixels, 
wherein the plurality of bars are spaced apart from each other by a first pitch, and each of the plurality of bars has a width that is the same as the first pitch, 8Application No. 15/981,569Attorney Docket No.: 085246-594851 Response Under Final Office Action(F18-0178US001) 
wherein the plurality of transmitting electrodes are spaced apart from each other by a second pitch greater than the first pitch, and no bar is disposed between two adjacent transmitting electrodes defining the second pitch,
wherein the touch receiving electrode is disposed on an inner surface of the second substrate facing the color filter layer, and the color filter layer is disposed between the touch receiving electrode and the wire grid polarizing layer,
wherein one of the red, green and blue sub-pixels has a space that is filled with the planarizing layer without the color filter layer and the planarizing layer contacts both of the touch receiving electrode and the wire grid polarizing layer,
wherein the backlight unit emits a blue-colored light, 
wherein the color filter layer includes red and green color filter patterns corresponding to the red and green sub-pixels, respectively, 
wherein a color changing layer includes red and green color changing patterns corresponding to the red and green sub-pixels, respectively, and 
wherein the space is located in the blue sub-pixel.






Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record teaches a touch display device but does not teach:
	A touch display device, comprising: 
first and second substrates facing each other and including red, green and blue sub-pixels; 
a polarizing layer on an outer surface of the first substrate; 
a pixel electrode and a common electrode in each of the red, green and blue sub-pixels on an inner surface of the first substrate, the pixel electrode and the common electrode having a same layer and a same material; 
a color filter layer on an inner surface of the second substrate; 
a touch receiving electrode between the second substrate and the color filter layer and having a bar shape; 
a wire grid polarizing layer on the color filter layer, the wire grid polarizing layer including a plurality of bars, and a touch signal applied to the wire grid polarizing layer; 
a liquid crystal layer between the first and second substrates; and 
a backlight unit disposed in close proximity to the first substrate, 
wherein the touch receiving electrode is defined and functions as a plurality of receiving electrodes, and each of the plurality of receiving electrodes has a width corresponding to at least one of the red, green and blue sub-pixels, 
wherein the wire grid polarizing layer is defined and functions as a plurality of transmitting electrodes, and each of the plurality of transmitting electrodes has a width corresponding to at least one of the red, green and blue sub-pixels, 
wherein the plurality of bars are spaced apart from each other by a first pitch, and each of the plurality of bars has a width that is the same as the first pitch, 
wherein the plurality of transmitting electrodes are spaced apart from each other by a second pitch greater than the first pitch, and no bar is disposed between two adjacent transmitting electrodes defining the second pitch, 
wherein the touch receiving electrode is disposed on the inner surface of the second substrate facing the color filter layer, and the color filter layer is disposed between the touch receiving electrode and the wire grid polarizing layer,2Application No. 15/981,569Attorney Docket No.: 085246-594851 
wherein one of the red, green and blue sub-pixels has a space that is filled with a planarizing layer without the color filter layer and the planarizing layer contacts both of the touch receiving electrode and the wire grid polarizing layer,
wherein the backlight unit emits a blue-colored light, 
wherein the color filter layer includes red and green color filter patterns corresponding to the red and green sub-pixels, respectively, 
wherein a color changing layer includes red and green color changing patterns corresponding to the red and green sub-pixels, respectively, and 
wherein the space is located in the blue sub-pixel.


	Regarding claim 10, the prior art of record teaches a touch display device having first and second substrates facing each other but does not teach:
 A touch display device having first and second substrates facing each other, comprising: 
red, green and blue sub-pixels on an inner surface of the first substrate; 
a polarizing layer on an outer surface of the first substrate; 
a pixel electrode and a common electrode at each of the red, green and blue sub-pixels on an inner surface of the first substrate, the pixel electrode and the common electrode having a same layer and a same material; 
a color filter layer on an inner surface of the second substrate; 
a touch receiving electrode between the second substrate and the color filter layer and having a bar shape; 
a wire grid polarizing layer on the color filter layer and receiving a touch signal to function as a touch electrode and an in-cell polarizing plate, the wire grid polarizing layer including a plurality of bars; 
a liquid crystal layer between the first and second substrates; and 
a backlight unit disposed in close proximity to the first substrate, 
wherein the touch receiving electrode is defined and functions as a plurality of receiving electrodes, and each of the plurality of receiving electrodes has a width corresponding to at least one of the red, green and blue sub-pixels, 
wherein the wire grid polarizing layer is defined and functions as a plurality of transmitting electrodes, and each of the plurality of transmitting electrodes has a width corresponding to at least one of the red, green and blue sub-pixels, 
wherein the plurality of bars are spaced apart from each other by a first pitch, and each of the plurality of bars has a width that is the same as the first pitch, 
wherein the plurality of transmitting electrodes are spaced apart from each other by a second pitch greater than the first pitch, and no bar is disposed between two adjacent transmitting electrodes defining the second pitch,
5Application No. 15/981,569Attorney Docket No.: 085246-594851Response Under Final Office Action(F18-0178US001)wherein the touch receiving electrode is disposed on the inner surface of the second substrate facing the color filter layer, and the color filter layer is disposed between the touch receiving electrode and the wire grid polarizing layer, 
wherein one of the red, green and blue sub-pixels has a space that is filled with a planarizing layer without the color filter layer and the planarizing layer contacts both of the touch receiving electrode and the wire grid polarizing layer,
wherein the backlight unit emits a blue-colored light, 
wherein the color filter layer includes red and green color filter patterns corresponding to the red and green sub-pixels, respectively, 
wherein a color changing layer includes red and green color changing patterns corresponding to the red and green sub-pixels, respectively, and 
wherein the space is located in the blue sub-pixel.





	Regarding claim 19, the prior art of record teaches a method of fabricating a touch display device but does not teach:
A method of fabricating a touch display device, comprising: 
forming a pixel electrode and a common electrode in each of red, green and blue sub-pixels on a first substrate, the pixel electrode and the common electrode having a same layer and a same material; 
forming a color filter layer on a second substrate; 
forming a touch receiving electrode between the second substrate and the color filter layer and having a bar shape; 
forming a wire grid polarizing layer on the color filter layer, the wire grid polarizing layer including a plurality of bars and a touch signal applied to the wire grid polarizing layer; 
forming a planarizing layer between the color filter layer and the wire grid polarizing layer; 
attaching the first and second substrates with each other; 
forming a liquid crystal layer between the first and second substrates; 
forming a polarizing layer on an outer surface of the first substrate; and 
disposing a backlight unit in close proximity to the first substrate, 
wherein the touch receiving electrode is defined and functions as a plurality of receiving electrodes, and each of the plurality of receiving electrodes has a width corresponding to at least one of the red, green and blue sub-pixels, 
wherein the wire grid polarizing layer is defined and functions as a plurality of transmitting electrodes, and each of the plurality of transmitting electrodes has a width corresponding to one of the red, green and blue sub-pixels, 
wherein the plurality of bars are spaced apart from each other by a first pitch, and each of the plurality of bars has a width that is the same as the first pitch, 8Application No. 15/981,569Attorney Docket No.: 085246-594851 Response Under Final Office Action(F18-0178US001) 
wherein the plurality of transmitting electrodes are spaced apart from each other by a second pitch greater than the first pitch, and no bar is disposed between two adjacent transmitting electrodes defining the second pitch,
wherein the touch receiving electrode is disposed on an inner surface of the second substrate facing the color filter layer, and the color filter layer is disposed between the touch receiving electrode and the wire grid polarizing layer,
wherein one of the red, green and blue sub-pixels has a space that is filled with the planarizing layer without the color filter layer and the planarizing layer contacts both of the touch receiving electrode and the wire grid polarizing layer,
wherein the backlight unit emits a blue-colored light, 
wherein the color filter layer includes red and green color filter patterns corresponding to the red and green sub-pixels, respectively, 
wherein a color changing layer includes red and green color changing patterns corresponding to the red and green sub-pixels, respectively, and 
wherein the space is located in the blue sub-pixel.


Accordingly, independent claims 1, 10, and 19 are allowed over the prior art of record.  Also, dependent claims 2, 4, 11, 13, 20, and 22 are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
References made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Please take note of:
Kim et al. in US 10,216,037 B2 (Abstract: “A photo-luminescent display device includes: a backlight to output a backlight; a first substrate and a second substrate facing each other; a pixel electrode disposed on the first substrate; a light amount control layer disposed in a space between the first substrate and the second substrate to control a transmittance of the backlight; a first light conversion portion disposed on the second substrate to convert a wavelength of the backlight; a light diffusion portion disposed adjacent to the first light conversion portion to diffuse the backlight; and a barrier surrounding the first light conversion portion. The light diffusion portion and the barrier include a unitary structure.”)

Cho et al. in US 10,551,676 B2 (Abstract: “A display apparatus includes an optical member disposed on a display panel. The optical member includes a linear polarizer and a λ/4 phase retarder overlapping with green and red pixel areas and not overlapping with a blue pixel area.”)

Kim et al. in US 10,725,333 B2 (Abstract: “A display device may include a first substrate, a first color conversion unit, a second color conversion unit, a light diffusion unit, and a first wall. The first color conversion unit is located on the first substrate. The second color conversion unit is disposed on the first substrate and is spaced from the first color conversion unit. The light diffusion unit is disposed between the first color conversion unit and the second color conversion unit. The first wall is disposed between the first color conversion unit and the light diffusion unit. The first color conversion unit includes a first-color conversion layer. The first-color conversion layer overlaps two pixel regions.”)

Kim et al. in US 10,818,652 B2 (Abstract: “A display device includes: a display substrate; an opposing substrate opposing the display substrate; and a light amount control layer disposed between the display substrate and the opposing substrate. The display substrate includes: a first substrate; a thin film transistor o disposed n the first substrate; and a pixel electrode connected to the thin film transistor. The opposing substrate includes: a second substrate; a color conversion layer disposed on the second substrate; and a first polarizer disposed on the color conversion layer. The first polarizer includes: a base substrate; and a linear polarizer disposed on one surface of the base substrate. The first polarizer opposes the pixel electrode. The one surface of the base substrate on which the linear polarizer is disposed has a flatness of about 60 nm or less.”)

Fang et al. in US 11,003,014 B2 (Abstract: “Disclosed are a display substrate and a method for manufacturing the same, a display panel and a display device. The display panel includes a carrier substrate; an adhesive layer, a color resist layer, a first flat layer and a metal wire grid layer that are distributed in a direction distal from the carrier substrate; and a light shielding pattern disposed between the adhesive layer and the first flat layer. A surface of the light shielding pattern proximal to the metal wire grid layer is in the same plane as a surface of the color resist layer proximal to the metal wire grid layer. The present disclosure contributes to increasing the yield of the metal wire grid layer and improving the display effect of the display panel.”)

Kim in US 2014/0117324 A1 (Abstract: “Disclosed is an organic light emitting device and a method of manufacturing the same, wherein the organic light emitting device is decreased in its thickness, and also decreased in its radius of curvature so as to realize the flexible device, and the organic light emitting device comprising a first component including a first plurality of layers, the first plurality of layers including a thin film transistor layer deposited on a surface of a first substrate, an emitting component layer deposited on the thin film transistor layer, and a passivation layer deposited on the emitting component layer; a second component including a second plurality of layers that are deposited on a surface of a second substrate without using an adhesive; and an adhesion layer between the first component and the second component, the adhesion layer coupling together the first component and the second component.”)

Miki et al. in US 2016/0091757 A1 (Abstract: “The display device includes: an array substrate having an in-cell polarizing layer and a color layer; a counter substrate; a liquid crystal layer; a white light source; and a polarizing plate placed on the counter substrate on its one side opposite to a side on which the liquid crystal layer is provided. The color layer includes a red color layer, a green color layer and a blue color layer. The red color layer includes a red color filter and a red wavelength conversion layer which is located on its one side closer to the white light source than the red color filter. The green color layer includes a green color filter and a green wavelength conversion layer which is located on its one side closer to the white light source than the green color filter. The blue color layer includes a blue color filter.”)

Park et al. in US 2018/0108303 A1 (Abstract: “A color conversion panel according to an exemplary embodiment includes: a substrate; and a plurality of color conversion layers and a transmission layer that are disposed on the substrate, the plurality of color conversion layers including nanocrystals, wherein at least one color conversion layer of the plurality of color conversion layers includes a first color conversion layer and a second color conversion layer, the first color conversion layer is disposed between the substrate and the second color conversion layer, and the first and second color conversion layers are configured so that a wavelength of light color-converted in the first color conversion layer is shorter than a wavelength of light color-converted in the second color conversion layer.”)

Yeo et al. in US 2018/0157083 A1 (Abstract: “Provided herein may be a display device. The display device may include a first substrate including a first substrate having a plurality of pixel areas; a second substrate having a second base substrate facing the first substrate, first to third color filters provided on the second base substrate, the first to third color filters being respectively disposed on locations corresponding to respective pixel areas of the plurality of pixel areas and embodying different colors, and an infrared sensor disposed between the plurality of pixel areas in a plan view and configured to sense infrared light; a liquid crystal layer disposed between the first substrate and the second substrate; and a backlight unit configured to provide single-color light to the liquid crystal layer. At least one of the first to third color filters may include infrared quantum dot material which converts light provided from the backlight unit into infrared light.”)

Kim et al. in US 2021/0193743 A1 (Abstract: “A display device according to an embodiment includes: a substrate; a light emitting diode; an input sensing member disposed on the light emitting diode; a color conversion layer and a light blocking member disposed on the input sensing member; an adhesive layer disposed on the color conversion layer and the light blocking member; and a window bonded to the adhesive layer, wherein a storage modulus of the adhesive layer may be 0.2 MPa or less at −20° C., and a glass transition temperature (Tg) of the adhesive layer may be −30° C. or less.”)

Qin et al. in CN 109683378 A (Abstract: “The invention provides a color film substrate, an array substrate, a liquid crystal displaying panel and a liquid crystal displaying screen, and relates to the technical field of displaying. The colorfilm substrate, the array substrate, the liquid crystal displaying panel and the liquid crystal displaying screen are used for improving the lighting emitting purity of each sub pixel unit of a display panel. The color film substrate comprises a first wire grating polarizing layer which is provided with multiple first polarized light areas, and the first polarized light areas are arranged opposite to the sub pixel units which are arranged at intervals; the pixel units which are arranged at intervals comprise red light sub pixel units, green light sub pixel units and blue light sub pixel units; the red light sub pixel units comprise red quantum dot layers and first blue light shielding layers which overlap, wherein the first blue light shielding layers are used for the shielding of blue light and the transmission of red light; the green light sub pixel units comprise green quantum dot layers and second blue light shielding layers which overlap, wherein the second blue light shielding layers are used for the shielding of the blue light and the transmission of green light; the blue light sub pixel units comprise transparent filling layers which are arranged between the first wire grating polarizing layer and a first substrate.”)
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        4/3/2022